 

__ AO?_‘%Y__.~__ _(,Iisr-_ ,1_ li_l,§).!_u_dsi_ilssiiii.s C._risi_iiis_l_§sss£f>r_.l§@rsssti.ass _"_

 

 

 

 

 

 

sheei'i" ____`
UNITED STATES DISTRICT COURT
Western District of Washington
UNITED STATES OF AMERlCA JUDGMENT IN A CRIMINAL CASE `
v. (For Revocatii)n ofProbation or Supervised Reiease)
Cormor Hathaway Case Number: 2:lSCR00347JLR-001
USM Ni.unber: -45405~086
Gregory Geist
Defendant’s Attorney
THE DEFENDANT:
admitted guilt to violation(s) ' l - ll of the petitions dated 08/09/2018 and 11/26/2018
|:] Was found in violation(s) after denial of guilt.
The defendant is adjudicated guilty of these offensesi'
Violation Number Nature of Violation - Violation Ended
1. Use of methamphetamine and marijuana 05/24/20'18
2. Use of methamphetamine marijuana and heroin 06/19'/201 8
3. Use of heroin, methamphetamine, marijuana, and cocaine ` 0-7/17/2018
4. Use 0fheroin, methamphetamine, and marijuana 07/31/2018 _
5. Failure to report for urinalysis testing ` 08/08/2018
6. Failure to satisfactorily participate ina residential reentry center 08/09¢'2018
7 . Use of heroin and methamphetamine , 10/29/2018
8. Use of marijuana and methamphetamine 11/07/2018
9. Use of heroin, marijuana, and methamphetamine 11/09/2018
10. Failure to report for urinalysis testing , ' l 1/16/2018
l l.

Use of heroin ll/25/2018

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Ret`orm Act of 1984. `

|:l The defendant has not violated condition(s) ' and is discharged as to such violation(s).
lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of naine, residence,

or mailing address until all fines, restitution, costs, and_ special assessments imposed by this judgment are _fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes in economic circumstances

/\Uéld GFri:Qi\loei“€i._'
Assistant l tzites Attorney U
adm iii ama ,\

, /
D of linposition f ]udginent ` - §
y .

S ignaturc\of Judge

 

Jam'es L. Rob rt, United States District Judge

 

Naine and Title of ]|udge

in o MM\WL, ’Lo\'is

 

Date

 

 

__,,_AQ¥B§Q_....__ .__(!L@_\:-.` 1..1./_1§)__Judglnent ins_.C_tiiI.l_i_liaLQs§§.£<a'_ls§rsse_tiain_

Sheet 2 ~ linprisonine'nt

 

Jiidginent j Page 2 of 7
DEFENDANT: Connor Hatliaway

CASE NUMBER: 2:15CR00347JLR~001
IMPRISONN[ENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

'S:nvr roundan wiqu molif '§»}i`j,:llv\c., served

l:| The court makes the following recommendations to the Bureau of Prisons:

g The defendant is remanded to the custody of the United Stat_es Marshal.

m The defendant shall surrender to the United States Marshal for this district:
l:| at ` |:l a.m. ll p.rn. on
l:l as notified by the United States Marshal.

 

l:] The defendant shall surrender for-service of sentence at the institution designated by the Bureau of Prisons:
|:| before 2 p.in. on
|:l as notified by the United States Marshal.
|:l _as notified by the Probation or Pretrial Services Ofiice.

 

 

 

 

- RETURN `
I have executed this judgment as follows:
Defend'ant delivered on to
at 7 , With a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNlTED STATES MARSHAL

 

 

.____...e..Q¥’_‘l§D.._.. .....(R§.\a11116.}.ludsr.ss_n_tins.§rim_insl.Cas.s__F:nr,R§thstisns \. _
Sheet 3 _ Supei'vised Release

 

 

Judginent _ Page 3 of '7

DEFENDANT: Connor Hathaway
CA'SE NUNlBER! 2215€R00`347JLR-001

SUPERVISED RELEASE
Upon release from imprisonment, you Will be on supervised release for aterm of : 3 9\ m kb\ g
` co

 

MANI)ATORY COND'ITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substancel You must submit to one drulg test within 15 days
of release from imprisonment and-at least two periodic drug tests thereafter, as determined by t e court.

|:l The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse. (check jfcipplicable)

4. l_:l You must make restitution in accordance vvith 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
` Of restitution (check presentingle

You must cooperate in the collection of DNA as directed by the probation officer. (check 'y"appiimble)
\:l

You must comply With the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.
§ 20901_, et seq.) as directed by the probation officer, the Bureau-of P`risons, or any state sex offender registration
agency in Which you reside, work, are a student, or Were convicted of a qualifying offense (chectp‘cpplrmbiep

7. l:l You must participate in an approved program for domestic violence (check#applr'cable)

k\)i_~

UT

You must com ly With the standard conditions that have been adopted by this court as well as With any additional
conditions ont e attached pages.

 

 

 

_AQ_Z,_‘Y$_D.... . _ __(Bs_v-. l.lfl_§)lla€_le¢.niait faa .C_iiln.ilial §§ss_fst.l_<si:osatisiisw_
Sheet 3A m Supervised.Release

 

 

 

_ ludgment j P-age 4 of 7
DEFENDANT: Connor Hathaway '
CASE NUMBER: 2:15CR00347JLR-00-l

STANDARD CONDITIONS- OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervisionl These
conditions are imposed because they establish the basic ex ectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep in 'ormed, report to the court about, and bring about improvements
iii your conduct and conditi.on.

l. You must report to the probation office in the federal judicial district where you are authorized to reside Within 72 hours
of your release from im risomnent, unless the probation officer instructs you to report to a different probation office or
Within a different time rame. `

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a-place approved by the probation ocher. lfyou plan to chan e where fyou live or anything about your
living arrangements Seuch as the pec le you live with), you must notify the pro ation of icer at least 10 days before the
change. If notifying t e robation o_f icer in advance is not ossible due to unanticipated circumstances, you must notify

the probation officer wit 'n 72 hours of becoming aware o a change or expected c ange.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the _
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment unless the probation officer
excuses you from doing so. ff you do not have full~tiine employment you must try to find full-time employment unless
the probation officer excuses you from doing so. lf you plan to change where you Work or anything about your work
(such as lyour position or yourjob res onsibilitie's), you m_ust notifyt e probation officer at least_ll days before the
change. f notifying the probation of icer at least 10 days in advance is not possible due to unanticipated circumstances
you must notify the probation officer within 72 hours of becoming aware o a change or expected change

8. You must not communicate or interact with someone you know is engaged iii criminal activity. If yo_u know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission-of the probation offic'er. -

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within-312 hours

lO. You must not own, possess, or have access to a firearm, ammunition, destructive -dev_ice, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers)'. - - - - - --

ll. You must no_t act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court. '

12. lf the probation officer determines that you pose a risk to another person (including an organizati`on), the probation
officer may require you to notify the person about the risk andfyou must comply with that instruction The probation
officer may contact the person and confirm that you have noti led the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Oiily

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a Written copy
of this judgment containing these conditions For further information regarding these conditions, see Overv`i'ew ofProban'on
and Supervi'sed Release Conditi'ons, available at www.uscourts.gov. _

 

 

Defendant’s Signature ' ' l Date

 

 

..._.____AO_Z.:*§D … .s_(Bs!‘ ,l_l../_l§).llidsinsatjaaQi_'i_lniasl..Ca_$s_f.atl<arasatisssl .. __
Sheet 3D ~m Supervlsed Release

 

 

Judgmcnt _ Page 5 of ’i'

DEFENDANT: Connor Hathaway
CASE NUMBER: 2:15CR00347ILR-00]

SPECIAL CO'NDITIONS OF SUPERVISION

The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by the probation office for
treatment of narcotic addiction, drug dependency,¢ or substance abuse, which may include testing to determine if defendant has
reverted to the use of drugs or alcohol. The defendant shall also abstain from the use of alcohol and/or other intoxicants during
the term of supervision Defendant must contribute towardsthe cost of any programs, to the extent defendant is financially able
to do so, as determined by the U.S. Probation Officer. In addition to urinalysis testing that may be a part of a formal drug
treatment program, the defendant shall submit up to eight (8) urinalysis tests per month.

The defendant shall provide the probation officer with access to any requested financial information including authorization to
conduct credit checks and obtain copies of the defendants federal income tax returns.

The defendant shall be prohibited from gambling and the defendant shall not enter, frequent or be otherwise involved with any
legal or illegal gambling establishment or activity, except if approved by the defendants probation officer.

The defendant shall participate as directed ina mental health program approved by the United States Probation Office. The
defendant must contribute towards the cost of any programs, to the extent the defendant is financially able to do so, as
determined by the U.S. Probation Officer.

The defendant shall reside in and satisfactorily participate ina residential reentry center program, as a condition of supervised
release or probation for up to 120 days or until discharged by the Program Manager or U.S. Prob'ation Officer. The defendant
may be responsible for a 0% gross income subsistence fee.

The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers, computers (as defined
in 18 U.S.C. §1030(e)(l)), other electronic communications or data storage devices or media, or office, to a search conducted
by a United States- probation officer, at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition of supervision Failure to submit to a search may be grounds for revocation
The defendant shall warn any other occupants that the premises may be subject to searches pursuant to_ this condition __

 

 

 

,,_,.l,AOZ€i.§_D,. .._(I_<.§Vt 11!1§)Isils1nsnt.ins..C.ti.itli.sal.Csss_tor£erv€auoas._.. .. _ .\ .

Sheet 5 a Crirninal Monetary P'cnaliics

 

 

 

. ludgment _ Page 6 of'l
DEFENDANT: , Connor Hathaway

CASE NUl\ifBER: 2:15CR00347lLR-001
CRIMINAL MONE-TARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

7 Assessrneiit JVTA Assessment* Fine Restitution
irrnaLs t 20000($125paau' t buA ' s 0 _ $ ina
l:| The determination of restitution is deferred until . An Americfcd Judgmenr iii a Cri'mi'nal Case (AO 245€)

will be entered after such determination
|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise iii the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

 

Name of Payee Total Loss* Restitution 'Ordered Priority or Percentage

rorALs s 000 ' s 000

l:[ Restitution amount ordered pursuant to plea agreement $

 

l l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before

the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[| the interest requirement is waived for the l:l fine [l restitution '
l:| the interest requirement for the l:l fine E restitution is modified as follows:

ij The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived.

* Justicc for Victirr`is of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

 

 

. .AOZB§_D ., flsa1,1€16).1.1.1€.'§,;11_199111`§1_3Cr_iiilin_alCase`Fi>r.Rs=.is=>,aii_snS .
Sheet 6 a Schedule of Payments '

 

Judgment - Page 7 of7
DEFENDANT: Connor Hathaway

CASE NUl\ifBER: 2:15CR00347JLR-001
SCHEDULE OF PAYMENTS

Hav`ing assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT lS DUE lMl\/[EDIATELY. Any unpaid amount shall be paid to
Clerk'S Office,` United States District Court, 700 Stewart Street, Seattlc, WA 98101.

During the period of imprisonment no less than 2'5% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the lnmate Financial Responsibility Program.

During the period of supervised release in monthly installments amounting to not less than 10% of the defendants gross
monthly household income to commence 30 days after release from imprisonment

l:l During the period of probation, in monthly installments amounting to not less than .10% of the defendants gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the-United States Probation Office, and the United States Attorney‘s Office of any
material change in the defendants financial circumstances that might affect the ability to pay restitution
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons.’ lnmate Financial Res-ponsibility Prog_ram are made to the United States District Court,
Western District of Washington. For restitution payinents, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed
|:| Joint and Several

Defendant and Co-Defendant Nanies and Case Numbers (z'nclading defendant number), Total Amount, .loint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the-cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest iii the following property to the United States:

Payments shall be applied in the following order1 (1) assessment (2) restitution principal, (3) restitution interest, (4) line principal,
(5) fine interest, (6) community restitution, (7) JVTA A'ssessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

